UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7681



WILLIAM EARL GORHAM,

                                            Petitioner - Appellant,

          versus


GEORGE KENTWORTHY; PAUL TAYLOR; P. LOWRY-
CHAVIS, Programs Supervisor at Lumberton
Correctional Institution,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:05-ct-00042-H)


Submitted:   January 18, 2007             Decided: January 24, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Earl Gorham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Earl Gorham appeals the district court’s orders

dismissing part of his 42 U.S.C. § 1983 (2000) complaint as

frivolous under 28 U.S.C. § 1915(e)(2)(B) (2000) and denying relief

on the remainder of his claims.        We have reviewed the record and

find no reversible error.      Accordingly, we affirm both orders for

the   reasons   stated   by   the   district   court.   See    Gorham   v.

Kentworthy, No. 5:05-ct-00042-H (Aug. 4, 2005 and Sept. 12, 2006).

We also deny Gorham’s motion to alter his filing fee.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                    - 2 -